Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                               Sep 10 2014, 9:04 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

LINDA GEORGE                                    BRIAN J. PAUL
KATHLEEN A. FARINAS                             ANN H. STEWART
TODD BARNES                                     Ice Miller LLP
ASHLEIGH M. RESETARITS                          Indianapolis, Indiana
George & Farinas, LLP
Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MARY RAGON AS PERSONAL                          )
REPRESENTATIVE OF THE                           )
ESTATE OF LARRY RAGON,                          )
                                                )
       Appellant-Plaintiff,                     )
                                                )
              vs.                               )        No. 93A02-1402-EX-80
                                                )
ELI LILLY & COMPANY,                            )
                                                )
       Appellee-Defendant.                      )


    APPEAL FROM THE FULL WORKER’S COMPENSATION BOARD OF INDIANA
                         Linda Hamilton, Chairman
                            Cause No. 0207812


                                    September 10, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
        Mary Ragon (Mary), as personal representative of the Estate of Larry Ragon

(Larry), appeals the decision of the Indiana Worker’s Compensation Board (the Board)

finding that Larry had failed to meet his burden of proving, by a preponderance of the

evidence, that he suffers from the occupational disease asbestosis. Mary argues that the

board committed reversible error by failing to find that Larry was exposed to the hazards

of asbestos. She also contends that the Board erred when it found that Larry’s testimony

was not credible when appellee-defendant Eli Lilly (Lilly) presented no evidence to rebut

that testimony.      Finding that the evidence in this case is disputed and that Mary’s

arguments constitute an impermissible request to reweigh the evidence, we affirm.

                                               FACTS1

        Larry was an employee at Lilly in varying capacities from 1965 to June 27, 1996.

During that time Larry worked as a trades helper in the carpenter shop from the mid-

1960s until 1969 or 1970. He then began working in the paint shop until 1972 or 1973;

he then worked in the pipe shop until 1974 or 1975; and he then worked in the sheet

metal shop until sometime in the early 1980s. From that time forward, Larry performed

work certifying laboratory equipment for Lilly, and he held that position until he left

Lilly in 1996. Larry held other jobs after leaving Lilly, including maintenance and

security work. He left the workforce in 2009.




1
 We remind appellant’s attorney that, in accordance with Appellate Rule of Procedure 46(A)(6), parties
are required to state the facts “in accordance with the standard of review appropriate to the judgment or
order being appealed.”
                                                   2
       Larry struggled with respiratory problems, including chronic bronchitis and

pneumonia. He was ultimately diagnosed with Chronic Obstructive Pulmonary Disease

(COPD) and pulmonary fibrosis, which is marked by a thickening and stiffening of tissue

in the lungs.

       Larry believed that his exposure to asbestos during his employment with Lilly had

caused his respiratory disease and filed an Application for Adjustment of Claim on

December 15, 2010. Lilly denied Larry’s claim. Larry was then examined by Dr. David

Mares, and, on September 26, 2011, Larry filed an Amended Application for Adjustment

of Claim. At this time, Dr. Steven Smith, Lilly’s occupational and environmental disease

expert, examined Larry. Dr. Mares and Dr. Smith agreed that Larry is disabled, but

disagreed as to causation.

       On March 26, 2013, Judge Diana Parsons of the Worker’s Compensation Board

held a single-member hearing on the matter. Larry was the only witness to testify in

person, as his counsel wanted Judge Parsons to be able to judge his credibility. In

addition to Larry’s testimony, Judge Parsons reviewed documentary evidence and the

depositions of both Larry’s and Lilly’s experts. Dr. Mares’s report found that Larry had

asbestosis to a reasonable degree of medical certainty. Additionally, Dr. Robert Daly, the

pulmonologist treating Larry at the time of the single-member hearing, testified that

Larry’s history was consistent with a diagnosis of asbestosis to a reasonable degree of

certainty. Dr. Daly’s opinion was based on the medical history provided to him by Larry

and Larry’s previous physicians.

                                            3
      Dr. Smith, Lilly’s expert, examined Larry’s medical records and interviewed Tom

Yoder, a former safety director at Lilly, who had knowledge about the work environment

Larry would have encountered during his time at Lilly. Dr. Smith found that “it is likely

that [Larry] was occupationally exposed to some level of respirable asbestos in

conjunction with his work within [Lilly] facilities . . . .” Tr. p. 171. However, he also

found that “[Larry] most certainly was not exposed to sufficient quantities of airborne

and respirable asbestos fibers within Lilly premises to have developed even very mild

Lilly employment-related asbestosis.” Id. at 171-72. Moreover, Dr. Smith found that

“[Larry] definitely does not even have pulmonary asbestosis.” Id. at 172.

      After reviewing the evidence, Judge Parsons issued her order on April 6, 2013.

Among her Case Summary, Commentary, and Findings were the following:

      5. There is a dispute as to whether the Plaintiff’s pulmonary fibrosis is
      idiopathic or was caused by the inhalation of airborne asbestos fibers while
      the Plaintiff worked for the Defendant. The Plaintiff has offered expert
      medical opinions from pulmonologists Dr. David Mares and Dr. Robert
      Daly to support his contention that his pulmonary fibrosis was caused by
      the inhalation of airborne asbestos fibers.

                                           ...

      7. The Plaintiff was also evaluated, and treated, for his pulmonary condition
      by Dr. Daly. Dr. Daly initially diagnosed the Plaintiff with idiopathic
      pulmonary fibrosis. When he learned of the Plaintiff’s alleged asbestos
      exposure, he subsequently opined that it was unclear if the Plaintiff’s
      fibrosis was a mix of asbestosis and/or idiopathic changes. Dr. Daly then
      subsequently opined that the Plaintiff had asbestosis.           Dr. Daly’s
      occupational history from the Plaintiff was that he was a pipefitter for the
      Defendant. This is an incomplete and inaccurate statement of the Plaintiff’s
      occupational history. Dr. Daly’s opinion was also informed by the
      “extensive occupational history documented by [Dr.] Mares” as referenced

                                            4
      by Dr. Daly in his November 23, 2011 report. Dr. Mares’ occupational
      history, as noted above, was incorrect.

      8. The Defendant stipulates that, during the period of Plaintiff’s
      employment, many buildings owned by the Defendant has asbestos-
      containing materials installed in them. The Defendant disputes, however,
      that the Plaintiff suffers from asbestosis as a result of the inhalation of
      airborne asbestos fibers.

                                           ...

      10. The Defendant contends that the Plaintiff’s pulmonary fibrosis is
      idiopathic and offers Dr. Smith’s report in support of this contention. Dr.
      Smith conducted an extensive record and professional literature review and
      issued a detailed report in which he concludes, in part, that the Plaintiff’s
      [alleged] asbestos exposure would not have been sufficient to have posed a
      risk for the development of asbestosis. In support of this opinion, Dr.
      Smith provided a detailed analysis of the specific tasks allegedly performed
      by the Plaintiff, their known propensity for airborne asbestos exposure, and
      the cumulative putative asbestos exposure likely to have resulted therefrom.
      He noted that, while there can be a release of respirable asbestos fibers
      during some of the industrial piping work the Plaintiff contends he
      performed, the level of release would have been minimal, extremely low,
      and incapable of causing asbestosis. Dr. Smith opined that the Plaintiff’s
      pulmonary fibrosis is idiopathic . . .”

                                           ...

      17. All of the Plaintiff’s medical diagnosis are heavily dependent upon the
      veracity of the Plaintiff’s personal representations of the nature, extent, and
      duration of his airborne asbestos exposure for their validity.

      18. The Plaintiff is an inaccurate historian.     This adversely affects his
      credibility as a witness.

Appellant’s App. p. 7-9.

      Based on her Case Summary, Commentary, and Findings, Judge Parsons

determined that Larry was not a credible witness, as his testimony contained multiple


                                            5
inconsistencies that demonstrated a “propensity to misrepresent significant facts.” Id. at

10. Judge Parsons found that this adversely affected the weight given to the evidence of

Dr. Mares and Dr. Daly, as they had relied on Larry’s account of his exposure history.

Therefore, Judge Parsons found that Larry had failed to meet his burden of proving, by a

preponderance of the evidence, that he suffered from asbestosis.

        Larry appealed the ruling to the Full Worker’s Compensation Board. On January

15, 2014, the Board affirmed Judge Parson’s decision, incorporating her findings and

conclusions. It also made additional findings of its own, finding that Larry had failed to

establish by a preponderance of credible evidence that he suffered from asbestosis and

therefore he had failed to establish causation or disablement caused by asbestosis.

        Larry appealed to this Court on February 11, 2014. However, Larry passed away

on May 22, 2014, and Mary, as his surviving spouse, presumptive dependent, and

personal representative, notified this Court of her successor status on May 27, 2014.

                                 DISCUSSION AND DECISION

                                        I. Standard of Review2

        When reviewing a decision of the Board, we do not reweigh the evidence or judge

the credibility of witnesses but only determine whether substantial evidence, together

with any reasonable inferences that flow from such evidence, supports the Board’s

findings and conclusions. Bertoch v. NBD Corp., 813 N.E.2d 1159, 1160 (Ind. 2004).

We are bound by the Board’s factual determinations and may not disturb them unless the
2
  We remind Appellant’s attorney that the appellant’s brief is required to state the applicable standard of
review for each issue in accordance with Appellate Rule of Procedure 46(A)(8).
                                                    6
evidence is undisputed and leads inescapably to a contrary conclusion. Wright Tree Serv.

v. Hernandez, 907 N.E.2d 183, 186 (Ind. Ct. App. 2009). Further, we may only consider

errors in the Board’s conclusions of law. Four Star Fabricators, Inc. v. Barrett, 638

N.E.2d 792, 794 (Ind. Ct. App. 1994).

       A workers compensation claimant bears the burden to prove a right to

compensation. May v. Ashley F. Ward, Inc., 952 N.E.2d 224, 227 (Ind. Ct. App. 2011).

When the Board renders a negative judgment, as in the instant case, its decision need

only be supported by findings related to the issue of proof, not the factual question

presented by the particular case. In other words, the Board need not make findings

demonstrating that a claimant is not entitled to benefits; rather, it must only determine

that the claimant has failed to prove entitlement to benefits. Id.

                                         II. Larry’s Claims

       Mary, as Larry’s personal representative, argues that the Board erred when it

failed to find conclusively that Larry was exposed to asbestos pursuant to Indiana Code

section 22-3-7-33. She also contends that the evidence did not support the Board’s

finding that Larry’s unrebutted testimony was not credible.

       The burden of proof to show every element of a claim to recover under the

Occupational Diseases Act is on the employee.             Ind. Code § 22-3-7-2(a).    An

“occupational disease” is a “disease arising out of and in the course of the employment.”

I.C. § 22-3-7-10(a).    Larry was required to show both that 1) he suffered from an

occupational disease, and that 2) his occupational disease arose “out of and in the course

                                              7
of employment.” See Schlechtweg v McQuay-Norris Mfg. Co., 116 Ind. App. 375, 64

N.E.2d 664, 667 (Ind. Ct. App. 1946) (holding that the burden rested upon appellant to

establish that she had in fact contracted and was suffering from an occupational disease

as defined by the statute); I.C. § 22-3-7-10.

       While Mary argues that the Board erred when it failed to find conclusively that

Larry was exposed to asbestos pursuant to Indiana Code section 22-3-7-33, she

misinterprets the burden of proof Larry was required to carry. Indiana Code section 22-

3-7-33 provides:

       An employee shall be conclusively deemed to have been exposed to the
       hazards of an occupational disease when for any length of time, however
       short, he is employed in an occupation or process in which the hazard of the
       disease exists. The employer liable for the compensation provided for in
       this chapter shall be the employer in whose employment the employee was
       last exposed to the hazards of the occupational disease claimed upon
       regardless of the length of time of the last exposure.

Larry argues that the above language required the Board to find that he had been exposed

to asbestos.

       However, the Board acknowledged Larry’s exposure to asbestos. It took note of

Lilly’s stipulation that, while Larry was employed with Lilly, many buildings owned by

Lilly had asbestos-containing material installed in them. Appellant’s App. p. 7. While

the Board acknowledged Larry’s exposure to asbestos, it found that, in order to prove that

he had asbestosis, Larry had to prove that “the nature, extent, and duration of his airborne

asbestos exposure was sufficient to cause asbestosis.”          Appellant’s App. p. 10.

Therefore, Larry’s exposure to asbestos was not the issue; rather, the issue was whether

                                                8
he had shown that his exposure to asbestos while working at Lilly had been to the nature,

extent, and duration sufficient to cause asbestosis. In other words, Lilly’s stipulation that

some of its buildings contained asbestos did not relieve Larry of the burden to show that

he was suffering from asbestosis. See Ind. Code. § 22-3-7-2(a) (providing that “proof by

the employee of an element of a claim does not create a presumption in favor of the

employee with regard to another element of the claim”).

       Mary also argues that the evidence did not support the Board’s finding that Larry’s

unrebutted testimony was not credible. Notwithstanding this contention, it is evident

from the record that Lilly provided an expert, Dr. Smith, to rebut the evidence presented

by Larry, his expert, and his pulmonologist. The Board weighed the evidence before it.

It did not find Larry to be a credible witness, and it found him to be an “inaccurate

historian.” Appellant’s App. p. 10. It then determined that the evidence given by Larry’s

medical expert and pulmonologist was not credible because it was based on medical

history provided by Larry, whose testimony revealed “multiple inconsistencies” that

raised “genuine questions about the truth of [his] testimony regarding the nature, extent,

and duration of the work he actually performed in an environment of airborne asbestos

fibers.” Id.

       Mary’s argument amounts to a request to judge the credibility of witnesses and

reweigh the medical evidence before the Board. As it was the exclusive province of the

Board, as the trier of fact, to weigh the evidence and decide questions of fact, we are not



                                             9
permitted to substitute our judgment as to the weight of the evidence for that of the

Board. See Schlechtweg, 64 N.E.2d at 667. Therefore, this argument fails.

      The decision of the Board is affirmed.

KIRSCH, J., and ROBB, J., concur.




                                          10